Citation Nr: 0215667	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  98-05 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from November 1966 
to October 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, denying an increased rating for PTSD.  In a May 2000 
rating decision the RO assigned a 50 percent evaluation.  The 
veteran continues his appeal.


REMAND

The Board has carefully reviewed the case and has determined 
that remand is required for further development, to include a 
social and industrial survey.  

Accordingly, this case is REMANDED for the following action:

1.  Provide the veteran with a VCAA 
notice letter.  Ask the veteran to 
identify any additional evidence, not 
previously submitted, that he believes is 
pertinent to his claim of entitlement to 
a higher rating for his PTSD.  If the 
veteran is aware of additional pertinent 
evidence that has yet to be secured, he 
should submit the evidence or provide VA 
with the appropriate names and contact 
information so that VA may assist him by 
requesting that evidence.  Inform him 
that if no response is received VA will 
not conduct any additional development 
beyond that outlined below.  Obtain and 
associate with the claims folder any 
identified records and any records 
submitted.  Among these, obtain all 
treatment records from Northpoint VA 
Medical Center from March 1999 to the 
present which have not already been 
associated with the claims folder.  

2.  Request from the Social Security 
Administration any determination awarding 
disability benefits, and all medical 
records relied upon for that 
determination.  Under 38 U.S.C.A. § 5103A 
(West Supp. 2002) VA is obligated to 
continue trying to obtain evidence from a 
Federal department or agency "unless it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile."

3.  After completing the foregoing, 
obtain a social and industrial survey to 
ascertain the veteran's daily activities, 
his interactions, support groups, if any, 
and any occupational or other gainful 
activities he is engaged in or has been 
engaged in the recent and remote past.  
The social worker should note that the 
veteran's past work activities have 
included working as a painter, a 
carpenter, a landscaper, an antiques 
refinisher, and a seller of antiques at 
flea markets.  The social worker should 
attempt to ascertain the degree to which 
PTSD has affected the veteran's ability 
to engage in day-to-day actions, to 
include interactions with others.  A 
specific opinion addressing the degree to 
which PTSD interferes with employment 
must be included in any report.  The 
claims folders must be made available to 
and reviewed by the social worker prior 
to the survey.

4.  Thereafter, the RO must schedule the 
veteran for a VA psychiatric examination 
to determine the nature and extent of his 
PTSD.  The claims folders must be made 
available to the examiner for review.  
All necessary tests and studies must be 
conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination must 
contain a detailed account of all 
manifestations of PTSD found.  If 
psychiatric disorders other than PTSD are 
found, the examiner must reconcile the 
diagnoses and specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, that fact should be so specified.  
The examiner's attention is directed to 
the fact that the veteran's girlfriend 
has physically attacked the appellant, to 
include attacks with dangerous 
implements, on multiple occasions.  
Hence, the examiner must differentiate 
the degree of chronic mental impairment 
due to military service related PTSD, as 
opposed to any postservice stressor 
related PTSD.  Further, the examiner must 
differentiate PTSD symptoms from any 
other diagnosed psychiatric disorder to 
include any passive aggressive 
personality disorder that was previously 
manifested by an aversion to work and 
lack of motivation save for personal 
gain.  The examiner should also 
differentiate symptoms caused by the 
veteran's nonservice connected physical 
impairments, to include coronary artery 
disease. 

In his/her final report, the psychiatrist 
is required to identify the frequency and 
severity of all findings attributable to 
the veteran's military service related 
PTSD, and enumerate all symptomatology, 
particularly with respect to his affect, 
speech, memory, judgment, thinking and 
mood.  Moreover, with regard to symptoms 
attributable to any military service 
related PTSD, the examiner must address 
the veteran's ability to maintain 
personal hygiene; the presence or absence 
hallucinations and/or delusions; the 
presence or absence of depression, 
including any effect on ability to 
function independently, appropriately, 
and effectively; ability to establish and 
maintain relationships; ability to adapt 
to stressful circumstances; any 
impairments in impulse control; and 
ability to obtain and maintain 
employment.  Also with regard to symptoms 
attributable to the veteran's military 
related PTSD, the examiner must comment 
on the coherence and appropriateness of 
speech and behavior, and the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, any memory 
loss and/or any disorientation.  A multi-
axial assessment must be offered 
regarding the veteran's service-connected 
PTSD and a thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning [GAF] score), with an 
explanation of the numeric code assigned, 
must be included.  Finally, the examiner 
must specifically address whether the 
veteran is unemployable due to his 
service related PTSD, as differentiated 
from other mental or physical causes.  

5.  Thereafter, the RO should 
readjudicate the claim on the merits.  In 
readjudicating the claim the RO must 
further review all of the evidence of 
record to determine whether the duties to 
assist and notify the veteran under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been fulfilled.  Particular 
care and attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA will 
do and what the claimant must do.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


